     Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION

DROPLETS, INC.,                                Case No. 12-cv-03733-JST (KAW)

               Plaintiff,                      JOINT DISCOVERY LETTER IN
                                               DROPLETS, INC. V. YAHOO!, INC. AND IN
               v.                              OATH, INC. V. DROPLETS, INC.

YAHOO!, INC.,

               Defendant.

OATH, INC., et al.,

               Intervenor-Plaintiffs,

               v.

DROPLETS, INC.,

               Intervenor-Defendant.

DROPLETS, INC.,

               Plaintiff,

               v.

NORDSTROM, INC.,

               Defendant.
          Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 2 of 9




         Pursuant to Your Honor’s Standing Order, Plaintiff Droplets, Inc. (“Droplets”), Defendant
Yahoo!, Inc. (“Yahoo”), and Intervenor-Plaintiffs Oath, Inc. and Oath Holdings Inc. (“Verizon”)
respectfully request the Court’s assistance in resolving a discovery dispute. This dispute concerns Yahoo
and Verizon’s Patent Local Rule 3-4(a) production. In particular, Droplets seeks an order directing Yahoo
and Verizon to either (1) produce the information required by Rule 3-4(a) (including without limitation
all versions of the accused source code operative throughout the claimed damages period (2005-2017)),
and (2) if any such code is missing, explain with particularity why it has not been produced and was not
preserved. Yahoo and Verizon contend they have (1) complied with Patent Local Rule 3-4(a) by
providing source code and other technical documents that show the operation of the Accused Products
throughout the relevant time period, and (2) agreed to produce any additional code Droplets’ specifically
requests that it believes is relevant and has not already been produced. The parties have met and conferred,
including telephonic conferences between lead counsel on August 5, 2020 and August 24, 2020, but they
have been unable to resolve this dispute. The parties attest that they have complied with Section 9 of the
Northern District’s Guidelines for Professional Conduct regarding discovery.

/s/ Courtland Reichman                                   /s/ Jennifer Haltom Doan
Courtland L. Reichman (CA Bar No. 268873)                Jennifer Haltom Doan
creichman@reichmanjorgensen.com                          (admitted pro hac vice)
REICHMAN JORGENSEN LLP                                   Joshua R. Thane
100 Marine Parkway, Suite 300                            (admitted pro hac vice)
Redwood Shores, CA 94065                                 J. Randy Roeser
Telephone: (650) 623-1401                                (admitted pro hac vice)
Facsimile: (650) 623-1449                                HALTOM & DOAN
                                                         6500 Summerhill Road, Suite 100
Attorney for Plaintiff Droplets, Inc.                    Texarkana, TX 75503
                                                         Telephone: (903) 255-1000
                                                         Facsimile: (903) 255-0800
                                                         Email: jdoan@haltomdoan.com
                                                         Email: jthane@haltomdoan.com
                                                         Email: rroeser@haltomdoan.com

                                                         Kevin P. Anderson
                                                         (admitted pro hac vice)
                                                         DUANE MORRIS LLP
                                                         505 9th Street, N.W., Suite 1000
                                                         Washington, D.C. 20004
                                                         Telephone: (202) 776-5213
                                                         Email: kpanderson@duanemorris.com

                                                         L. Norwood Jameson
                                                         (admitted pro hac vice)
                                                         Matthew C. Gaudet
                                                         (admitted pro hac vice)
                                                         DUANE MORRIS LLP
                                                         1075 Peachtree Street NE, Ste. 2000
                                                         Atlanta, GA 30309
Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 3 of 9




                                Telephone: (404) 253-6900
                                Email: wjameson@duanemorris.com
                                Email: mcgaudet@duanemorris.com

                                George D. Niespolo
                                DUANE MORRIS LLP
                                One Market Street, Ste. 2200
                                San Francisco, CA 94105
                                Telephone: (415) 957-3013
                                Email: gdniespolo@duanemorris.com

                                Aleksander J. Goranin
                                (admitted pro hac vice)
                                DUANE MORRIS LLP
                                30 S. 17th Street
                                Philadelphia, PA 19103
                                Telephone: (215) 979-1868
                                Email: agoranin@duanemorris.com

                                Nicole E. Grigg
                                DUANE MORRIS LLP
                                2475 Hanover Street
                                Palo Alto, CA 94304
                                Telephone: (650) 847-4146
                                Email: negrigg@duanemorris.com

                                ATTORNEYS FOR DEFENDANT YAHOO!,
                                INC. (D/B/A ALTABA, INC.) AND
                                INTERVENOR-PLAINTIFFS OATH, INC.
                                AND OATH HOLDINGS INC. (D/B/A
                                VERIZON MEDIA)
          Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 4 of 9




A.    N.D. Cal. Patent L.R. 3-4(a)

      Local Rule 3-4(a) requires that:
      With the “Invalidity Contentions,” the party opposing a claim of patent infringement shall produce
      or make available for inspection and copying:
        (a) Source code, specifications, schematics, flow charts, artwork, formulas, or other
            documentation sufficient to show the operation of any aspects or elements of an Accused
            Instrumentality identified by the patent claimant in its Patent L.R. 3-1(c) chart;
Droplets’ Position
       Droplets requests that the Court order Defendants to either (1) produce the information required by
Local Rule 3-4(a); or (b) explain why they cannot do so. This is consistent with what the Court also directed
Defendant Nordstrom to do in the companion case. Dkt. 466.
        Background
          Yahoo filed its initial invalidity contentions in this case in June 2012 in the Eastern District of
Texas, where the case was filed. The case was then transferred to this Court and stayed until 2018. After
the stay was lifted, Yahoo filed amended invalidity contentions in April 2019. Despite the requirements in
Rule 3-4(a), Yahoo did not make available any source code with its invalidity contentions. Instead, Yahoo
claimed it had not retained the source code when it sold certain assets to Verizon or its affiliated companies
long after this case was filed. After intervening, Verizon produced some source code in late January 2020.
The sequence of events shows Defendants have slow-played Rule 3-4(a) production, each time producing
just a little bit more in hopes of avoiding motion practice, but not fulfilling their obligations.
        Pandemic restrictions limited Droplets’ ability to conduct code review in the months following
Verizon’s production. After resuming review in May 2020, Droplets pressed Defendants to identify when
each version was released and operative. Two months later, when Droplets again asked to discuss “the
missing Yahoo source code version[s],” Defendants’ counsel responded that Defendants were “working to
provide any available date and version information for the produced code.” The parties conferred on July
28, and Defendants could not at that time confirm that they had “produced all of the source code that was
operative over the relevant damages period.” Droplets asked Defendants to either confirm they had done
so and provide the operative dates for the produced code or produce the missing code.
         Defendants instead argued that Droplets’ “request for every iteration of code related to the accused
products goes well beyond the requirements of Patent L.R. 3-4(a).” Unable to agree about the scope of
Defendants’ obligations, on July 30, Droplets asked to schedule a lead counsel call. In response, Defendants
shifted field, promising to provide the operative dates for produced source code, likely within a week. They
then represented that they had “produced the source code in Altaba/Verizon Media’s possession, custody,
or control that relates to the accused functionalities as we currently understand them.”
         A week later, on August 6, lead counsel conferred. Despite the earlier promise to provide operative
dates for the produced code within a week, Defendants claimed they needed more time. Droplets agreed
to wait another week. A few days later, when Defendants asked for yet more time, Droplets reiterated that
it would need to seek the Court’s assistance if, by August 14, Defendants did not meet their obligations.
         On August 14, Defendants sent Droplets a chart showing when the produced code was operative.
On its face, the chart revealed numerous gaps. For example, it revealed that:



 Case No. 12-cv-03733-JST                               1                              Joint Discovery Letter
            Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 5 of 9




        •    no code has been produced for Yahoo Finance operative before October 2012;
        •    no code has been produced for My Yahoo operative before August 2014; and
        •    no code has been produced for Yahoo Contacts operative before October 2013.1
Droplets immediately notified Defendants of these deficiencies. On August 17, Droplets again asked for
the missing code or an explanation, and the parties held a second lead counsel call on August 24. At that
time, Defendants had yet to produce additional code or offer any explanation for its continued absence.2
          On Friday, August 28 — after the second lead counsel call, after Droplets provided its draft of this
letter, and nearly a month after Defendants claimed to have produced all the relevant source code in their
possession — Defendants sent an “updated summary” of their production, reflecting “new code that we
added to the source code computers following the request in your portion of the joint letter.”
         Despite having been asked repeatedly for all relevant code, Defendants produce new code only
when prodded or facing a discovery motion. Defendants’ latest production — provided only one business
day before this letter is due to the Court and only after Droplets provided its initial letter — is still deficient
on its face. For Yahoo Finance, for example, although Defendants produced more than a dozen unique
source code repositories operating different aspects of the product from 2012 to present, they now produce
one single repository operative from 2007-2015. Pre-2012, the more detailed repositories analogous to
those produced from 2012 to present are still missing. Similarly, for Search Assist, Defendants produced
8 different repositories operative until the present. Each repository was operative for different lengths of
time (one repository goes back to 2016, two to 2014, one to 2013, three to 2012, and one to 2009). However,
Yahoo has not provided the source code from before each of these 8 files and repositories were operative,
and the past code it has provided does not line up with the earliest dates the current code was first operative.
         Sixteen months have passed since this information should have been produced under Rule 3-4(a).
To avoid this continued “cat and mouse,” Droplets simply seeks to compel Defendants to either (1) produce
what is required by Rule 3-4 (a); or (2) explain why they cannot. Yahoo (the only party Droplets has sued)
has been under a duty to preserve this information since at least 2011.
        Argument
        The local rules require production of source code “sufficient to show the operation of any aspects
or elements of an Accused Instrumentality” identified on the plaintiff’s claim chart. L.R. 3-4(a). “The
Local Rules are not like other forms of discovery which require a formal request by the opposing party.
Rather, it is the responsibility of the party itself to make disclosures that satisfy the Rules.” Cryptography
Research, Inc. v. Visa Int’l Serv. Ass’n, 2005 WL 1787421, at *3 (N.D. Cal. July 27, 2005).
        In the consolidated Droplets v. Nordstrom case, this Court ordered Nordstrom to produce prior
versions of relevant source code or explain why it could not do so. See Dkt. 466; see also Apple Inc. v.
Samsung Elecs. Co., 2012 WL 1595784, at *2 (N.D. Cal. May 4, 2012) (ordering Samsung to produce “all
relevant Samsung source code versions, and not only the release-version source code that Samsung deemed
most relevant”); Forterra Sys., Inc. v. Avatar Factory, 2006 WL 2458804, at *2 (N.D. Cal. Aug. 22, 2006)
        1
          In conferring with Droplets, Defendants have repeatedly demanded that Droplets tell them
what code is missing so that Yahoo may search for it. This demand inverts the burdens: Rule 3-4(a)
requires the producing party to “make disclosures that satisfy the Rules.” Cryptography Research,
2005 WL 1787421, at *3. Regardless, gaps in the produced code are clear from Defendants’ own chart
which lists when the produced source code was operative.
        2
           Defendants’ counsel speculated, without offering any corroborating evidence, that the
missing code may have been “written over.”

 Case No. 12-cv-03733-JST                                  2                               Joint Discovery Letter
            Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 6 of 9




(ordering production of the “entire source code, including all versions”); 3Com Corp. v. D-Link Sys., Inc.,
2007 WL 949596, at *2 (N.D. Cal. Mar. 27, 2007) (ordering production of all “versions of the source code”
in the defendant’s possession); Keithley v. Home Store.com, Inc., 2008 WL 3833384, at *11 (N.D. Cal.
Aug. 12, 2008) (having ordered “production of all versions of source code,” awarding sanctions for the
spoliation of some versions of the source code). Droplets requests that the same be ordered here.
         In response to this letter, Defendants represent that they have “produced the relevant source code
in [their] possession, custody, or control located after a reasonably diligent search, or informed
Droplets that the produced code is representative of the life of the accused functionalities.” As a
threshold matter, Rule 3-4(a) defines what is relevant. Defendants cannot withhold what is
required by Rule 3-4(a) on the grounds that they unilaterally determined it is not “relevant.” More
fundamentally, the substance of the dispute between the parties appears to be a question of which
party is required to identify what has not been produced and explain why. Defendants argue that
it is up to Droplets to identify gaps — i.e., the time periods for which Yahoo has not produced the
operative versions of the source code for the accused functionalities (the scope of which the parties
do not dispute) — and only then will Defendants investigate those gaps. By contrast, Droplets
believes it is Defendants’ obligation to either produce the information required by Rule 3-4(a) or
explain why it cannot, as the Court ordered Nordstrom to do.
         Yahoo (and later Verizon) had an obligation, since the filing of the suit in September 2011, to
preserve all relevant source code in their possession, custody, or control. Yet for certain accused
functionalities, Defendants have not produced years’ worth of operative code, including code post-dating
the complaint.3 Defendants have delayed their obligations under the Local Rules for far too long. Droplets
respectfully requests the Court to compel Defendants to (1) produce the information required by Rule 3-
4(a) (including without limitation all versions of the accused source code operative throughout the claimed
damages period (2005-2017)), and (2) if any such code is missing, explain with particularity why it has not
been produced and was not preserved.
Verizon and Yahoo’s Position
        On May 6, 2020, this Court, for the second time, ordered Droplets to provide infringement
contentions that comply with Patent L.R. 3-1. Dkt. Nos. 258 and 469. For 8 years of litigation, Droplets
systematically left Defendants in the dark regarding what exactly Droplets accuses of infringement.
Without compliant infringement contentions, Defendants were left to guess as to what the contentions
covered and what corresponding source code and technical documents should be produced under Patent
L.R. 3-4(a). Defendants have repeatedly informed Droplets that if “Droplets will identify what code it
believes is missing, then we will investigate the request, produce the code if it exists and is relevant, or
inform Droplets that the requested code does not exist and/or that other representative code has already
been produced.” There is no dispute for the Court to resolve.
        Defendants have produced source code and other technical documents “sufficient to show the
operation of any aspects or elements of an Accused Instrumentality,” as required by L.R. 3-4(a). For each
Accused Product4, Defendants have either (1) produced source code dating back to when the product first
        3
          Droplets will notice a 30(b)(6) deposition regarding Defendants’ retention or spoliation of
code. This does not change the need for relief here—Defendants must make the required production
or explain why they cannot. Droplets can then, as needed, take discovery on those alleged explanations.
        4
          Based on Droplets’ Complaint and infringement contentions, Defendants understands
Droplets accuses mail.yahoo.com; my.yahoo.com; www.yahoo.com; calendar.yahoo.com;


 Case No. 12-cv-03733-JST                              3                             Joint Discovery Letter
          Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 7 of 9




included the accused functionalities, (2) produced source code dating back prior to the filing of the
Complaint, or (3) produced the most recent version of code that is representative of the entire life of the
accused functionality for the product, and informed Droplets that the code is representative.5 Droplets’
assertion that Defendants refuse to produce relevant code is simply false. They have not.
        Background
         On June 13, 2017, Yahoo! Inc. sold its entire operating business to Verizon. Yahoo properly
transferred all products and services (including the source code for the Accused Products) to Verizon. On
August 13, 2019, Verizon moved to intervene, which was granted on November 19, 2019.. Dkt. Nos. 375
and 419.Two months later, Verizon produced source code for every Accused Product based on its
deciphering of Droplets’ non-compliant infringement contentions. Defendants have also produced
hundreds of thousands of pages of technical documents that describe the operation of the Accused Products.
         Droplets first began reviewing Defendants’ source code on February 24, 2020. For over three
months, Droplets did not raise any concerns with the source code that Defendants timely produced. On
May 28, 2020, for the first time, Droplets raised specific concerns with respect to functionalities that
Droplets believed were not present in Defendants’ source code production. Defendants promptly addressed
those specific concerns and provided the requested source code files. On July 22nd, over five months after
Droplets began reviewing Defendants’ source code, Droplets first raised concerns that Defendants had not
identified the dates that each code set was operative nor produced code for the entire damages period.6
         Defendants promptly acknowledged Droplets’ request and investigated the dates of operation.
Defendants also informed Droplets: “[g]iven the breadth of [Droplets’] infringement allegations and the
amount of source code that has been produced, this is not a simple task.” At Droplets’ request, Defendants
spent hours reviewing code, code storages facilities, and interviewing engineers to provide specific dates
related to the over 50 code sets. On August 14th, Defendants provided the information Droplets requested.
         In response, Droplets vaguely asserted that there were “gaps in the production.” Defendants asked
Droplets to identify “specific code that you contend is relevant and has not been produced.” Droplets never
made a specific request. During the August 24th lead counsel meet and confer, Defendants reiterated their
request for Droplets “to identify any specific code that Droplets believes is relevant and has not been
produced, and informed Droplets that [Defendants] would investigate and produce the code if it
exists.” Again, Droplets did not identify any specific code that it contends is relevant and has not been
produced. Droplets continued to vaguely assert: “there remain gaps in the production.” When asked “if
code was missing for any accused functionality,” Droplets informed Defendants that it has not identified
any missing functionalities.
        On August 25th, when Droplets circulated its portion of this joint letter and after it finally amended
finance.yahoo.com; maps.yahoo.com; search.yahoo.com; and Yahoo toolbar (collectively “Accused
Products”) of infringement in this case.
        5
          Droplets’ request for an order requiring a detailed explanation why any code might be missing
is improper. Droplets should not be allowed to sidestep formal discovery by making informal requests
and then moving to compel. If Droplets feels like source code is missing—it is not—then it can take
a deposition to formally inquire about any “missing” code.
        6
          Droplets demands code for every accused product dating back to 2005 (six years before this
lawsuit was filed in 2011) and continuing through June 2017 (when Yahoo sold the accused products
to Verizon). Many of the accused products were not in operation in 2005 and others ceased operation
before 2017.


 Case No. 12-cv-03733-JST                               4                              Joint Discovery Letter
          Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 8 of 9




its deficient infringement contentions, Defendants learned for the first time what specific code Droplets
believed was missing. Supra at 2. With the explanation, instead of Droplets’ vague contentions and
assertions of gaps in the production, Defendants collected and produced the source code Droplets claimed
was missing: “Yahoo Finance operative before October 2012;” “My Yahoo operative before August
2014;” and “Yahoo Contacts operative before October 2013.”
         Argument
        Patent Local Rule 3-4(a) requires production of: “[s]ource code, specifications, schematics, flow
charts, artwork, formulas, or other documentation sufficient to show the operation of any aspects or
elements of an Accused Instrumentality identified by the patent claimant in its Patent L.R. 3-1(c) chart.”
         Defendants produced source code and other technical documents sufficient to show the operation
of each Accused Product, including the operation before Droplets filed suit in September 2011 and until
the Accused Products were purchased by Verizon in June 2017. In some cases, Defendants produced the
first operative version of source code for the Accused Product. For example, Defendants produced Yahoo
Mail code dating back to 1997. Defendants also produced Yahoo Calendar code dating back to 1998;
Yahoo Contacts code dating back to 2006; My Yahoo code dating back to 2006; Yahoo Finance code
dating back to 2007; and, Search Assist code dating back to 2007. Yahoo Maps and Yahoo Toolbar are
the only Accused Products for which Defendants have not produced code dated before this case was filed,
because for those products the accused functionality has not significantly changed over time. For both
Yahoo Maps and Yahoo Toolbar, Defendants informed Droplets that the produced code is representative
of the life of the accused functionality for each product. See Synopsys, Inc. v. Atoptech, Inc,
13CV02965MMCDMR, 2016 WL 4942819, at *2 (N.D. Cal. Sept. 16, 2016) (ordering code production
sufficient to show the operation of products or a stipulation that the source code it produced
is representative of the other non-produced versions). In no event have Defendants refused to produce
relevant code from before this lawsuit was filed in 2011.
        Defendants also produced source code and technical documents sufficient to show the operation of
each Accused Product since the filing of this lawsuit in 2011 until June 2017. For example, Defendants
produced the relevant Yahoo Mail, Yahoo Calendar, My Yahoo, Yahoo Finance, and Search Assist code
that was in use during these years. They also produced Yahoo Contacts code last used 2019. For each of
these Accused Products, Defendants also produced intermittent versions of the source code when any
substantial changes in the accused functionalities occurred. Yahoo Maps and Yahoo Toolbar were taken
offline before June 2017, so Defendants produced the latest version of source code for each. Again,
Defendants agree the code for Yahoo Maps and Yahoo Toolbar is representative of the life of the accused
functionalities. As you see, Defendants have produced source code for the Accused Products from before
and after the filing of the complaint.
        Droplets’ allegations of missing or destroyed source code lack any merit. Droplets knows as much.
Early in this case Droplets took a Rule 30(b)(6) deposition related to document preservation. See August
22, 2019 Depo. of D. Tepstein. During the deposition, Mr. Tepstein testified that “[t]here is source code
that has been maintained for a -- a great period of time in not only archives but a current system that the
company uses to store its active source code.” 65:7-10. Droplets probed further. When asked what the
retention policy is for source code, Mr. Tepstein testified “It’s indefinite.” 85: 19-21.
        Defendants have produced the relevant source code or informed Droplets that the produced code
is representative of the life of the accused functionalities. Defendants have also provided technical
documents that show the operation of the Accused Products during the relevant periods. An order
compelling production of that which has already been produced is unnecessary.


 Case No. 12-cv-03733-JST                              5                             Joint Discovery Letter
         Case 4:12-cv-03733-JST Document 530 Filed 08/31/20 Page 9 of 9




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

       Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from each of the other signatories.

       Dated: August 31, 2020                        /s/ Courtland L. Reichman
                                                        Courtland L. Reichman




 Case No. 12-cv-03733-JST                        6                         Joint Discovery Letter
